UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    COUNCIL ON AMERICAN-ISLAMIC
    RELATIONS ACTION NETWORK, INC., et
    al.,
               Plaintiffs
                                                           Civil Action No. 09-2030 (CKK)
          v.
    PAUL DAVID GAUBATZ, et al.,
               Defendants.


                             MEMORANDUM OPINION & ORDER
                                   (December 2, 2022)

         This tort case is before the Court on the parties’ cross-motions in limine. 1 The case

centers on an alleged scheme between Defendants Paul Gaubatz, David Gaubatz, and affiliated

organizations to gather damaging information on Plaintiffs Council on American-Islamic

Relations Action Network, Inc. (“CAIR-AN”) and CAIR-Foundation, Inc. (“CAIR-F” and,

collectively, “CAIR”) under false pretenses. Plaintiffs’ remaining claims to relief arise under the

Federal Wiretap Act, the District of Columbia Wiretap Act, the Stored Communications Act, and

the common law of trespass. Defendants seek to present particularly inflammatory evidence of

Plaintiffs’ purported links to the Muslim Brotherhood and other Islamist organizations in an

effort to portray Plaintiffs as criminal organizations and material supporters of Islamic terrorism.

Because these specious allegations have nothing to do with the claims at issue and would overly

prejudice the jury, the Court shall exclude all such evidence and testimony. Accordingly, and




1
   Plaintiffs filed one document, ECF No. 249, entitled “Plaintiffs’ Motions in Limine,”
containing seven separate “motions.” For ease of reference, the Court refers to each motion
seriatim (e.g., “Plaintiffs’ First Motion”), each of which is contained within ECF No. 249.


                                                  1
upon consideration of the pleadings, the relevant legal authority, and the record as a whole 2, the

Court shall GRANT IN PART AND DENY IN PART Plaintiffs’ [249] Motions in Limine.

                                        I.   BACKGROUND

       Given how long this case has been pending, the Court shall restate the factual background

of this matter in more detail. Plaintiffs’ remaining claims to relief arise under the common law

of trespass, the Federal Wiretap Act, the District of Columbia Wiretap Act, and the Stored

Communications Act. CAIR v. Gaubatz, 82 F. Supp. 3d 344, 349 (D.D.C. 2015); Third Am.

Compl. Plaintiffs allege that, beginning in 2007, Defendants crafted and executed a plan by

which Defendant Chris Gaubatz secured and completed work as a CAIR intern under false

pretenses in order to access and distribute confidential information belonging to CAIR. Third

Am. Compl. at ¶ 21. This scheme was purportedly motivated by Defendants’ belief that CAIR, a

civil rights organization, was a “front group” for nefarious Islamist organizations.



2
  The Court’s consideration has focused on the following briefing and materials submitted by the
parties:
    • Plaintiffs’ Third Amended Complaint, ECF No. 126 (“Third Am. Compl.”);
    • Plaintiffs’ Motion in Limine, ECF No. 249 (“Pls.’ Mot.”);
    • Gaubatz Defendants’ Response to Plaintiffs’ Motion in Limine, ECF No. 253 (“Gaubatz
         Defs.’ Resp.”);
    • CSP Defendants’ Opposition to Plaintiffs’ Motion in Limine, ECF No. 250 (“CSP Defs.’
         Opp’n”);
    • CSP Defendants’ Motion in Limine, ECF No. 248 (“CSP Defs.’ Mot.”);
    • Plaintiffs’ Response to CSP Defendants’ Motion in Limine, ECF No. 251 (“Pls.’ Resp. to
         CSP Defs.’ Mot.”);
    • CSP Defendants’ Reply in Support of Motion in Limine, ECF. No. 254 (“CSP Defs.’
         Reply”);
    • Gaubatz Defendants’ Supplemental Brief and Exhibits, ECF No. 262 and 263 (“Gaubatz
         Defs.’ Suppl. Br.”);
    • CSP Defendants’ Supplemental Brief and Exhibits, ECF No. 261 (“CSP Defs.’ Suppl.
         Br.”);
    • Plaintiffs’ Reply Brief, ECF No. 266 (“Pls.’ Reply Br.”).
In an exercise of its discretion, the Court finds that holding oral argument would not be of
assistance in rendering a decision. See LCvR 7(f).


                                                 2
       Plaintiffs contend that Defendants SANE and Yerushalmi entered into a 2007 agreement

with Defendant David Gaubatz whereby David Gaubatz would serve as the Director of SANE’s

unrelated “Mapping Shari’a in America: Knowing the Enemy Project.” Id. at ¶ 22; Pls.’ Ex. A

(“SANE-Gaubatz Agreement”); CAIR v. Gaubatz, 31 F. Supp. 3d 237, 244-45 (D.D.C. 2014).

Under the agreement, Gaubatz worked as SANE’s and Yerushalmi’s agent, reported directly to

Yerushalmi, and held the authority and obligation to manage the “field work” of SANE,

including data collection, hiring and training of “field agents,” and supervising analysis of

collected data. Third Am. Compl. ¶ 22; Pls.’ Ex. A. The agreement dictated that all “written,

electronic, and digital material” collected by David Gaubatz through his work for SANE would

be “the exclusive property” of SANE. Third Am. Compl. ¶ 25; Pls.’ Ex. A.

       When Defendant CSP needed someone to manage field research for its “CAIR

Documentary Project,” Defendant CSP contacted Defendants SANE and Yerushalmi, who

recommended Defendant David Gaubatz for the role. CAIR, 31 F. Supp. 3d at 244-45. Plaintiffs

allege that the Gaubatz Defendants “entered into at least two agreements” with Defendants CSP

and Brim according to which the Gaubatz Defendants provided Defendants CSP and Brim with

Plaintiffs’ confidential information obtained by Chris Gaubatz. Third Am. Compl. ¶ 42; Pls.’

Ex. B (“CSP-Gaubatz Agreement”).

       Plaintiffs assert that in 2008 Defendant Chris Gaubatz, in furtherance of Defendants’

agreements, served as Defendant David Gaubatz’s “chief field investigator” and worked as an

intern first at the affiliate CAIR MD/VA Office in Virginia and then at the national CAIR office

in Washington, D.C. by deceptively stating that his name was David Marshall and he was an

adherent to the Muslim faith, among other false representations. Id. ¶¶ 26-28, 41. These CAIR

offices, including the areas where computers are stored, were not open to the public and could




                                                 3
only be accessed with authorization from CAIR. Id. ¶¶ 34-35. Plaintiffs have stipulated that

Defendant Chris Gaubatz’s conduct at the CAIR MD/VA Office does not form the basis for any

of their claims. CAIR, 31 F. Supp. 3d at 247.

         During his work as a CAIR intern, Plaintiffs contend that, without Plaintiffs’

authorization, Defendant Chris Gaubatz accessed and removed confidential CAIR documents,

recorded private conversations involving CAIR employees and concerning CAIR activities, and

distributed this confidential information to Defendants David Gaubatz, CSP, Brim, SANE, and

Yerushalmi. Third Am. Compl. ¶¶ 21, 48-54. Plaintiffs claim Defendant Chris Gaubatz accessed

CAIR computers and networks with login credentials he was not authorized to use and

distributed electronics documents, including emails and spreadsheets, to Defendant David

Gaubatz without Plaintiffs’ consent. Id. at ¶ 49-50, 71. Plaintiffs allege the Gaubatz Defendants

then distributed the documents and recordings to Defendants CSP and Brim without Plaintiffs’

authorization. Id. ¶¶ 53, 71; see Pls.’ Ex. C (“SANE-Gaubatz Settlement Agreement”). Plaintiffs

assert that Defendants CSP and Brim knew how the Gaubatz Defendants obtained the recordings

and that Defendants CSP and Brim subsequently distributed them to additional parties. Id. ¶¶

56-57.

         Over successive rounds of dispositive briefing, three sets of claims remain: those arising

under the Federal and D.C. Wiretap Acts, the Stored Communications Act, and the common law

of trespass.

         First, Plaintiff CAIR-F claims Defendant Chris Gaubatz intercepted CAIF-F’s

communications in violation of the Federal Wiretap Act and the D.C. Wiretap Acts. Third Am.

Compl. ¶ 80. The Federal Wiretap Act prohibits the intentional interception of “any wire, oral,

or electronic communication,” including attempted interception. 18 U.S.C. § 2511(1)(a); 18




                                                  4
U.S.C. § 2520(a) (authorizing civil action for recovery based on interception). “Interception”

means “the aural or other acquisition of contents of any wire, electronic, or oral communication

through the use of any electronic, mechanical, or other device.” 18 U.S.C. § 2510(4).

       Plaintiffs also claims that Defendants Chris Gaubatz, David Gaubatz, CSP, and Brim

used and disclosed the contents of the intercepted communications in violation of the Federal

Wiretap Act and the D.C. Wiretap Act. Third Am. Compl ¶ 87. Like the Federal Wiretap Act,

the D.C. Wiretap Act prohibits willful disclosure and willful use of “the contents of any wire or

oral communication, or evidence derived therefrom” when an individual knows or has reason to

know “that the communication was obtained through the interception of an oral or wire

communication.” D.C. Code § 23-542(a)(2)-(3); D.C. Code § 23-554(a)(1) (authorizing civil

action for recovery based on disclosure and use). The D.C. Wiretap Act, however, does not

require knowledge that the communication at issue was illegally intercepted. CAIR, 31 F. Supp.

3d at 264 & n.10.

       Plaintiff CAIR-F further claims Defendants David Gaubatz, Yerushalmi, CSP, and Brim

are liable for Defendant Chris Gaubatz’s violations of the Federal Wiretap Act and D.C. Wiretap

Act by respondeat superior. CAIR v. Gaubatz, 31 F. Supp. 3d at 253, 268-70. Specifically,

Plaintiff CAIR-F asserts (1) that Defendant Chris Gaubatz was Defendant David Gaubatz’s agent

and (2) that Defendant Chris Gaubatz was therefore Defendants Yerushalmi’s, CSP’s, and

Brim’s sub-agent because Defendant David Gaubatz was their agent. Id. at 268-69.

       Second, CAIR-F argues that Defendants violated the Stored Communications Act. Third

Am. Compl. ¶¶ 89-93. Specifically, Plaintiff CAIR-F claims that (1) Defendant Chris Gaubatz

accessed electronic communications stored in CAIR-F’s computers and servers without

authorization in violation of the Stored Communications Act and (2) Defendants David Gaubatz,




                                                5
Yerushalmi, CSP, and Brim are liable for Defendant Chris Gaubatz’s conduct by respondeat

superior. Id. at ¶ 90; CAIR, 31 F. Supp. 3d at 273. The theory through which Plaintiff CAIR-F

claims Defendants David Gaubatz, Yerushalmi, CSP, and Brim are liable for Defendant Chris

Gaubatz’s conduct under the Stored Communications Act is identical to that raised under the

Federal and D.C. Wiretap Acts.

       Third and finally, Plaintiffs claim Chris Gaubatz is liable for trespass by gaining consent

to enter the national CAIR office under false pretenses and by exceeding the scope of the consent

he gained. Third Am. Compl. at ¶ 127-134. Trespass is defined as “an unauthorized entry onto

property that results in interference with the property owner’s possessory interest therein.”

Sarete, Inc. v. 1344 U. Street Ltd. P’ship, 871 A.2d 480, 490 (D.C. 2005).

       CAIR also seeks punitive damages. To recover on their first and third sets of claims,

Plaintiffs must show (1) that the defendant “acted with evil motive, actual malice, deliberate

violence or oppression, or with intent to injure, or in willful disregard for the rights of the

plaintiff,” and (2) that his conduct “was outrageous, grossly fraudulent, or reckless toward the

safety of the plaintiff.” 3 CAIR need only show willfulness to recover punitive damages on its

SCA claim. 18 U.S.C. § 2707(c).

       Procedurally, the Court denied without prejudice Plaintiffs’ motions in limine pending

supplemental briefing on Plaintiffs’ motions in limine, but did not order supplemental briefing on

CSP Defendants’ motion. CAIR, 306 F. Supp. 3d 165 (D.D.C. 2018). The CSP Defendants




3
  See, e.g., Destefano v. Children's Nat. Med. Ctr., 121 A.3d 59, 66 (D.C. 2015) (D.C. common
law on punitive damages generally); Wood v. Neuman, 979 A.2d 64, 73 (D.C. 2009) (trespass
specifically); Smoot v. United Transp. Union, 246 F.3d 633, 647-48 (6th Cir. 2001) (on Federal
Wiretap Act claim, punitive damages available when “aggrieved party demonstrates that a
wanton, reckless[,] or malicious’ violation of the Act has occurred” (internal quotation marks
omitted)).


                                                   6
correctly note that the Court actually ordered supplemental briefing as to Plaintiffs’ motions in

limine.     As such, this Memorandum Opinion and Order resolves Plaintiffs’ motions in limine,

resolves in part the CSP Defendants’ [258] Motion in Limine, and holds in abeyance the

remainder of CSP Defendants’ [258] Motion in Limine pending supplemental briefing ordered at

the end of this Memorandum Opinion and Order.

                                      II.   DISCUSSION

          Plaintiffs’ motions in limine generally seek to exclude Defendants’ efforts to paint CAIR

as a criminal organization, a material supporter of terrorism, partial to Islamism, and a

discriminatory employer. Broadly, such proffered testimony and exhibits are irrelevant or, even

where relevant, far more prejudicial than probative. The Court turns to each pending motion in

turn.

        A. Plaintiffs’ First Motion

          Plaintiffs first move to preclude Defendants from introducing evidence referring to

CAIR-F and CAIR-N as criminal organizations and/or “Muslim Brotherhood front group[s].”

Pls.’ Mot. at 1. Plaintiffs argue that this evidence is irrelevant under Rule 401 to all remaining

claims and defenses in the case and that, even if it were relevant, Rule 403 requires its exclusion

because the risk of unfair prejudice substantially outweighs its probative value. Fed. R. Evid.

401, 403; Pls.’ Mot. 1-2. Defendants represent that they intend to put on evidence to establish

that CAIR, a notable civil rights organization, secretly supports terrorism in order to: (1) show no

fiduciary relationship existed between Defendant Chris Gaubatz and Plaintiffs; (2) impeach

Plaintiffs were they to represent at trial that they are, in fact, civil rights organizations; (4)

Plaintiffs had no reasonable expectation of privacy; (4) Defendants did not act maliciously or

with evil motive; and (6) the “substantive soundness” of the documentary and the insignificance




                                                    7
of the recordings’ content to Defendants CSP and Brim. Gaubatz Defs.’ Suppl. Br., ECF No.

262 at 1-8; CSP Defs.’ Suppl. Br., ECF No. 261 at 4, 8-12. Most of these showings are

irrelevant to the remaining claims, and even where such evidence might be relevant, the risk of

prejudice outweighs whatever slight probative value it might carry.

       As an initial matter, Plaintiffs’ evidence that a respected civil rights organization is

secretly a front for radical Islamic terrorism is, to be put it mildly, scant. Much of the proffered

evidence is nearly three decades old. E.g., Proposed Trial Exhibit 5 (1993); Proposed Trial

Exhibit 32 (1994). Other proposed exhibits are tenuous at best. They include, for example, the

federal government’s initial inclusion of CAIR as an unindicted coconspirator with a group

known as the “Holy Land Foundation.” The Holy Land Foundation, convicted of funneling its

own funds to terror groups, evidently wrote a check to CAIR in 1994. Proposed Trial Exhibits 3,

31. For the purposes of Federal Rule of Evidence 103(b), the Court is skeptical that Defendants

could carry such an evidentiary burden in the first place.

       Whether they could make that showing is largely beside the point, because evidence of

prior unlawful acts is entirely collateral to the remaining claims. Whether CAIR had previously

engaged in criminal activity is irrelevant, for instance, to whether Gaubatz had a fiduciary duty

to CAIR of which Gaubatz was aware. See Bolton v. Crowley, Hoge & Fein, P.C., 110 A.3d

575, 584 (D.C. 2015) (quoting Gov't of Rwanda v. Rwanda Working Group, 227 F.Supp.2d 45,

64 (D.D.C. 2002)) (“[a] fiduciary relationship is founded upon trust or confidence reposed by

one person in the integrity and fidelity of another.”). Cf. also In re Enron Corp. Securities,

Derivative & ERISA Litig., 284 F. Supp. 2d 511, 581 (S.D. Tex. 2003) (corporate officers of

Enron nevertheless owed fiduciary duty to Enron notwithstanding level of criminality at

leadership level of organization). Similarly, whether Defendant Chris Gaubatz’s relationship




                                                  8
with Plaintiff CAIR-F vested a fiduciary duty of non-disclosure depends not on his internal

understanding of his relationship with Plaintiff CAIR-F, but the objective circumstances of the

relationship, including the extent to which he had access to confidential information and private

facilities and operated as Plaintiff CAIR-F’s agent. CAIR, 31 F. Supp. 3d 237. 256-261 (D.D.C.

2014).

         The question of whether Plaintiffs are “genuine civil rights organization[s]” for which

Defendants offer this evidence is also not relevant to any of the claims or defenses. Even were

CAIR itself a terrorist group––it obviously is not––there is no “vigilantism” exception to the

D.C. and Federal Wiretap Acts, the Stored Communications Act, or the common law of trespass.

See 18 U.S. Code § 2511(c) (exceptions for interception by person acting under color of law

under the Federal Wiretap Act); D.C. Code § 23–542(b)(2) (exceptions for interception by

person acting under color of law under D.C. Wiretap Act); 18 U.S. Code § 2703 (exception for

disclosure to government entities pursuant to a warrant under the Stored Communications Act). 4

To the extent Plaintiffs seek compensatory damages, this evidence is also not relevant to the

question of whether Plaintiffs suffered any actual harm.

         Similarly, Defendants offer no explanation as to how this evidence is relevant to

unspecified “equitable remedies” nor how the issue of the documentary’s “substantive




4
  See also Bartnicki v. Vopper, 532 U.S. 514, 524-25 (2001) (First Amendment does not bar
federal criminal sanction for unlawfully intercepting a private entity’s communications, even
where those communications involved criminal conspiracy). As for trespass, the D.C. Court of
Appeals has not explicitly held that there is no safe harbor for vigilantes or newsgathering, but
most other jurisdictions hold as much. E.g., People v. Johnson, 859 N.E.2d 290, 300-02 (Ill. Ct.
App. 2006) (criminal trespass and vigilantism); Food Lion, Inc. v. Capital Cities/ABC, Inc., 951
F. Supp. 1211, 1214 (M.D.N.C. 1996) (civil trespass and newsgathering). The Court expects that
the D.C. Court of Appeals would join this approach. Cf. Danai v. Canal Square Assocs., 862
A.2d 395, 401 n.5 (D.C. 2004) (in tort of intrusion upon seclusion, noting close link between
constitutional privacy and common-law privacy).


                                                  9
soundness” is relevant to any of Plaintiffs’ claims. This evidence’s purported tendency to

support the thesis of Defendant CSP’s CAIR documentary is in no way material to any element

of Plaintiffs’ claims, which concern interception, use, and disclosure of and access to electronic

communications as well as physical trespass on property.

       As for impeachment, as an initial matter, extrinsic evidence of misconduct to attack a

witness’s credibility generally is not admissible. See United States v. Robinson, 530 F.2d 1076,

1079 (D.C. Cir. 1976); United States v. Tarantino, 846 F.2d 1384, 1409 (D.C. Cir. 1988).

Moreover, because the purported instances of connections to radical Islamism are irrelevant to

the claims at issue, extrinsic evidence of such is inadmissible as collateral evidence. See

Tarantino, 846 F.2d at 1410. Additionally, it appears that few, if any, of the proposed exhibits

Defendants seek to use for impeachment purposes will likely be Plaintiffs’ witnesses’ prior

statements, and witnesses may be impeached only “by their own prior inconsistent statements.”

Id. at 1416 (emphasis original). See also United States v. Mahdi, 498 F.3d 883, 894 (D.C. Cir.

2010) (affirming trial court’s exclusion, on Rule 403 grounds, of impeachment with extrinsic

evidence that prosecution witness had previously killed another man with a gun after prosecution

witness denied having ever handled a gun).

       At the merits stage, the Court shall not just bar such extrinsic evidence, but also the

questions in the first place. The mere mention of “terrorism” is far too likely to inflame the

jury’s passions and prejudice Plaintiffs. Cf. United States v. O’Neal, 844 F.3d 271, 276 (D.C.

Cir. 2016) (finding no abuse of discretion in excluding question regarding and evidence of

witness’s prior “shady business” where line of questioning more prejudicial than probative). 5



5
  Cf. also Diaz v. City of Anaheim, 840 F.3d 592, 602-03 (9th Cir. 2016) (holding trial court
abused discretion in refusing to bifurcate trial where gang affiliation was relevant only to
damages and not to liability); Rodriguez v. Cty. of Los Angeles, 891 F.3d 776 (9th Cir. 2018) (in


                                                10
When weighed against the minimal probative value and the inadmissibility of any such extrinsic

evidence, Rule 403 bars any questions or statements about any purported links to Islamism,

criminal activity, or radical Islamic terrorism.

       The relevance of Defendants’ proposed line of questioning poses a closer question for the

purposes of punitive damages. Although both D.C. and federal law discuss punitive damages

using terms like “malice” and “evil motive,” the locus of analysis for both is willfulness. E.g.,

Destafano, 121 A.3d at 66-67; Smith v. Wade, 461 U.S. 30, 34-35 (1983). In other words, the

key question is often not what motivated a particular tortious action, but rather whether the

action was taken in known violation of the victim’s lawful rights. See Elkins v. District of

Columbia, 610 F. Supp. 2d 52, 63-65 (D.D.C. 2009). This is particularly so under D.C. law, in

which the main purpose of punitive damages is to “punish [intentional] and unlawful conduct

and deter its repetition.” See Destefano, 121 A.3d at 66-67. As such, and to avoid the admission

of particularly inflammatory testimony and exhibits, the Court will preclude Plaintiffs from

arguing that Defendants tortious conduct came by “evil motive,” and instead require Plaintiffs to

show willfulness to recover punitive damages on each claim. At the same time, the Court will

preclude evidence that CAIR is a criminal organization or a “front group” for foreign Islamist

organizations. With these instructions, the Court GRANTS Plaintiffs’ First Motion.

      B. Plaintiffs’ Second Motion

       Second, Plaintiffs move to preclude Defendants from offering evidence that U.S.

government has proven or has knowledge that CAIR is founded by the Muslim Brotherhood,

Hamas, or any other terrorist organization. Pls.’ Mot. at 5. Plaintiffs argue this evidence is




prison civil rights action, affirming exclusion of prior felony criminal convictions and gang
affiliations of inmate plaintiffs as unduly prejudicial).


                                                   11
irrelevant and highly prejudicial. Id. Because Defendants are not authorized law enforcement

personnel, Plaintiffs argue the evidence is irrelevant to any of the claims and available defenses.

Id. The Gaubatz Defendants expressly state that they do not intend to offer evidence that the

U.S. government has proven or has knowledge that CAIR is founded by the Muslim

Brotherhood, Hamas, or any other terrorist organization. Without such a showing, and for the

same reasons the Court excluded evidence of CAIR engaging in criminal activity above, the

Court excludes evidence suggesting any link between CAIR, Hamas, or any other terrorist group.

As such, the Court GRANTS Plaintiffs’ Second Motion.

      C. Plaintiffs’ Third Motion

       Third, Plaintiffs move to preclude evidence that Defendants were acting on behalf of law

enforcement, the United States, or any other governmental entity or that they obtained

documents for the purpose of distributing them to U.S. government officials. Pls.’ Mot. at 5.

The Gaubatz Defendants and CSP Defendants fail to address Plaintiffs’ third motion to preclude

evidence that Defendants were acting on behalf of law enforcement, the United States, or any

other governmental entity or that they obtained documents for the purpose of distributing them to

U.S. government officials. As such, that portion of the Third Motion is conceded. See Kone v.

District of Columbia, 808 F. Supp. 2d 80, 83 (D.D.C. 2011). To the extent Defendants argue that

they somehow had legal authority to access CAIR’s records on some belief of criminality, it is

beyond peradventure that Defendants, who have no link to any government agency, were not

acting under color of law at the time of the allegedly tortious actions. See Democracy Partners

v. Project Veritas Action Fund, 453 F. Supp. 3d 261, 285-87 (D.D.C. 2020).

       As a result, the Court GRANTS Plaintiffs’ Third Motion and excludes evidence that

Defendants were acting on behalf of law enforcement, the United States, or any other




                                                12
governmental entity and obtained documents for the purpose of distributing them to U.S.

government officials.

      D. Plaintiffs’ Fourth Motion

       Fourth, Plaintiffs move to exclude evidence or testimony that Defendant David Gaubatz

was an Arab linguist for the U.S. State Department and U.S. Air Force Office of Special

Investigations Special Agent. Pls.’ Mot. at 6. Plaintiffs argue Defendant David Gaubatz’s

training and prior employment are irrelevant and risk misleading the jury with respect to his

authority to investigate Plaintiffs. Id. CSP Defendants contend that evidence of Defendant

David Gaubatz’s training and experience in the Air Force is relevant to Plaintiffs’ respondeat

superior theory because it speaks to the scope of his duties and especially whether he acted

independently from Defendants CSP and Brim or under their control. CSP Defs.’ Suppl. Br.,

ECF No. 261 at 8-9, 17-18. CSP Defendants also argue that evidence of Defendant David

Gaubatz’s training and experience in the Air Force is relevant to their claim that they lacked the

knowledge required under the Federal Wiretap Act because it supports their claim that they

trusted the materials Defendant David Gaubatz delivered to them was obtained lawfully. Id. at

18.

       Although not particularly probative, Defendant David Gaubatz’s prior training makes it

slightly more likely that Defendants CSP and Brim might have permitted Defendant David

Gaubatz to work independently. For the same reasons as stated above, however, his background

may not be used to suggest to the jury that he was authorized under color of law to surveil CAIR.

The Court further concludes that testimony as to David Gaubatz’s prior employment is not itself

unduly prejudicial. Therefore, Defendants may only use evidence of Defendant David Gaubatz’s




                                                13
prior training to show he acted independently, and for no other purpose. As such, the Court

GRANTS IN PART AND DENIES IN PART Plaintiffs’ Fourth Motion.

      E. Plaintiffs’ Fifth and Sixth Motions

       Fifth, Plaintiffs move to preclude any former or current CAIR employees from testifying

about alleged discrimination or mistreatment within CAIR or presenting evidence that Plaintiffs

discriminate between Sunni and Shi’ite Muslims. Pls.’ Mot. at 6. Sixth, Plaintiffs move to

exclude evidence and arguments that attempt to exploit and attack Islam, including any evidence

from a 2014 documentary film called “Honor Diaries” that discusses the rights of women in

Muslim-majority societies. Pl.’s Mot. at 6-7. Plaintiffs argue alleged discrimination is not

relevant to any of the claims or defenses at issue and that its high risk of prejudice outweighs its

low probative value is. Id. The CSP Defendants explicitly decline to contest these motions. CSP

Defs.’ Suppl. Br., ECF No. 261 at 2. The Gaubatz Defendants also decline to contest Plaintiffs’

Sixth Motion. Gaubatz Defs.’ Suppl. Br., ECF No. 262 at 21. As such, the Court GRANTS

Plaintiffs’ Sixth Motion as conceded and excludes evidence and arguments that attempt to

exploit and attack Islam, including any evidence from a 2014 documentary film called “Honor

Diaries.”

       With respect to Plaintiffs’ Fifth Motion, Gaubatz Defendants argue only that evidence of

discrimination has impeachment value because it is relevant to CAIR’s status as a civil rights

organization. Gaubatz Defs.’ Suppl. Br., ECF No. 262 at 20-21. For the same reasons discussed

above, any extrinsic evidence of purported discrimination is collateral and inadmissible. Supra

at 10-11. Furthermore, a generalized history of discrimination has the potential to mislead the

jury in their consideration of the party’s conduct and invoke emotionally-charged judgment of

Plaintiffs. As such, given the limited probative value of such a line of questioning, the Court




                                                 14
concludes any such probative value its substantially outweighed by the risk of unfair prejudice.

The Court therefore GRANTS Plaintiffs’ Fifth Motion and excludes Ms. Haddadi and any other

former or current CAIR employees from testifying about alleged discrimination or mistreatment

within CAIR or presenting evidence that Plaintiffs discrimination between Sunni and Shi’ite

Muslims.

      F. Plaintiffs’ Seventh Motion

       Seventh, Plaintiffs move to preclude any alleged affirmative defenses not pled in

Defendants’ answer or dispositive motions. Pls.’ Mot. at 7. Specifically, Plaintiffs move to

preclude defenses based on claims that (1) no expectation of privacy exists for criminal conduct

or for a criminal organization and its agents, (2) the reporting and preserving of evidence of

criminal conduct is required by 18 U.S.C. § 4, and (3) Defendant Chris Gaubatz’s entry was

permitted under the common law doctrines of public and private necessity. Pls.’ Mot. at 7-8.

CSP Defendants’ responses, which Gaubatz Defendants join, argue that these defenses of

“authority” were pled in Defendants’ Answer to the Third Amended Complaint and in

Defendants’ answers to Plaintiffs’ interrogatories. CSP Defs.’ Suppl. Br., ECF No. 261 at 19-20;

Gaubatz Defs.’ Suppl. Br., ECF No. 262 at 21. They were not advanced in the operative answer,

ECF No. 130 at 16-17, and interrogatories cannot amend pleadings, see Fed. R. Civ. P. 15(a).

The Court therefore excludes these defenses as waived. See Kapche v. Holder, 677 F.3d 454,

465 (D.C. Cir. 2012).

       Accordingly, the Court GRANTS Defendants’ Seventh Motion and precludes any

alleged affirmative defenses not pled in Defendants’ answer or dispositive motions, including

any defenses based on Plaintiffs’ lack of reasonable expectation of privacy, legal authorization

under the misprision of felony provision, or private and public necessity.




                                                15
      G. CSP Defendants’ Motion in Limine

      Finally, the Court turns to the CSP Defendants’ Motion in Limine. The remaining issues

include: (1) an objection to the admission of a book entitled “Muslim Mafia” on hearsay and

relevance grounds; (2) the extent of testimony by Sarah Pavlis, Adam Savit, Corey Saylor, David

Zimmerman, and Harold C. Weatherman II; (3) objections to Exhibits 3, 5, and 6; (4) objections

to deposition transcripts on the grounds that they violate the Court’s Pretrial Scheduling Order;

and (5) an objection to any evidence of damages because Plaintiffs have failed to itemize them in

violation of the Pretrial Scheduling Order. CAIR v. Gaubatz, 306 F. Supp. 3d 165, 181 (D.D.C.

2018); CSP Defs.’ Mot., ECF No. 248. The Court defers ruling on the “Muslim Mafia” issue,

issues with witnesses, and evidentiary objections to exhibits and HOLDS IN ABEYANCE the

CSP Defendants’ [248] Motion in Limine as to these issues. The Court DENIES WITHOUT

PREJUDICE the CSP Defendants’ [248] Motion in Limine as to deposition transcripts and

itemization of damages. Plaintiffs shall properly designate their depositions and itemize

damages in the next joint pretrial statement. Failure to do so may result in the exclusion of any

such evidence.


                               III.   CONCLUSION AND ORDER

       Accordingly, it is hereby

       ORDERED, that Plaintiffs’ [249] Motions in Limine is GRANTED IN PART AND

DENIED IN PART. Specifically, Plaintiffs’ First, Second, Third, Fifth, Sixth, and Seventh

Motions are GRANTED. Plaintiffs’ Fourth Motion is GRANTED IN PART AND DENIED

IN PART. It is further




                                                16
        ORDERED, that CSP Defendants’ [248] Motion in Limine is HELD IN ABEYANCE

as to the “Muslim Mafia” book issue, issues with witnesses, and evidentiary objections to

exhibits. It is further

        ORDERED, that CSP Defendants’ [248] Motion in Limine is DENIED WITHOUT

PREJUDICE as to deposition transcripts and itemization of damages. It is further

        ORDERED, that the CSP Defendants shall file supplemental briefing in support of the

remaining issues in their [248] Motion in Limine on or before December 19, 2022. Plaintiffs

may file a response on or before January 6, 2023. The Court will not permit any further

briefing. It is further

        ORDERED, that the parties shall file a revised Joint Pretrial Statement on or before

March 31, 2023. It is further

        ORDERED, that a pretrial conference is set for October 19, 2023 at 10:00 AM ET in

Courtroom 28-A. It is further

        ORDERED, that trial is tentatively set for October 23, 2023 in Courtroom 28-A.

        SO ORDERED.

Dated: December 2, 2022

                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                               17